Citation Nr: 1632183	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  09-22 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than
PTSD, to include depression and anxiety disorders.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 16, 2015, and a rating in excess of 70 percent after May 16, 2015.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 2001 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  A June 2015 rating decision granted an increased 50 percent rating effective from March 26, 2008, and granted an increased 70 percent rating effective from May 16, 2015.  The case was remanded for additional development in July 2012 and December 2014.

In its December 2014 remand the Board expanded the appeal to include the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety disorders.  The remand directives, in essence, requested adjudication of this matter.  No such action has been completed.  Although the issue was addressed as being moot in a June 2015 supplemental statement of the case, the Board finds that determination erroneously failed to acknowledge the distinction between entitlement to service connection and entitlement to an award of compensation in the context of 38 C.F.R. § 4.14.  See generally, Amberman v. Shinseki, 570 F. 3d 1377 (Fed. Cir. 2009).  This issue remains on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety disorders, was remanded for development and adjudication in December 2014.  A VA examination was conducted in May 2016.  However, the examiner did not adequately address the specific remand directives as to this matter.  Nor did the AOJ subsequently adjudicate the merits of the service connection claim.  A remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the May 2016 VA examiner provided a diagnosis of PTSD and found that no other psychiatric disorder diagnoses were warranted, but provided no comments distinguishing the current findings from a November 2012 VA examiner's findings as to the additional diagnoses of major depressive disorder, anxiety disorder, and opioid dependence.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  The examiner also noted "yes" in response to the examination form question, "Does the Veteran have any other symptoms attributable to PTSD (and other mental disorders) that are not listed above?"  It was noted the Veteran reported obsessive compulsive behavior was his main problem, but the examiner did not identify whether the symptom was attributable to his PTSD or to an "other mental disorder" not listed in the report.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds that a clarifying medical opinion is required.  Up-to-date VA treatment records should be obtained.

The Board again notes that, when it is not possible to separate the effects of a non-service connected condition from those of a service-connected condition reasonable doubt should be resolved in the appellant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service connected condition.  See Mittleider v West, 11 Vet. App. 181, 182 (1998); see also 38 C F R § 3.102 (2015).  Earlier examination reports created such a demarcation between the Veteran's PTSD and other psychiatric disorders.  Such could influence the rating assigned for the Veteran's service connected psychiatric disorder.  The claim for an increased rating for PTSD is thereby inextricably intertwined with the service connection issue and must be held in abeyance.  
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Request that the May 2016 VA examiner, or if unavailable another appropriate examiner, review the evidence of record including the specific findings of the November 2012 VA examiner and address the following questions:  

a.  Which of the Veteran's psychiatric symptoms leading to occupational or social impairment are manifestations of his service-connected PTSD and which are attributable to a non-service-connected disorders. 

b.  Is it at least as likely as not that the Veteran has, presently or at any time during the course of this appeal, depression and/or anxiety that is/are related to his military service?

c.  Is it at least as likely as not that the Veteran has, presently or at any time during the course of this appeal, depression and/or anxiety that is/are due to, or caused by, his service-connected PTSD?

d.  Is it at least as likely as not that the Veteran has, presently or at any time during the course of this appeal, depression and/or anxiety that is/are aggravated by his PTSD?  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond the natural progression.  

If an impairment attributed to a nonservice-connected psychiatric disorder(s) cannot be differentiated from that attributed to the service-connected PTSD, the examiner should so state in the report. 

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issues remaining on appeal with specific adjudication of the service connection issue.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


